Digitally signed
                                                                             by Reporter of
                                                                             Decisions
                                                                             Reason: I attest to
                          Illinois Official Reports                          the accuracy and
                                                                             integrity of this
                                                                             document
                                  Appellate Court                            Date: 2021.02.04
                                                                             12:44:21 -06'00'



        United Equitable Insurance Co. v. Longmire, 2019 IL App (1st) 181998



Appellate Court       UNITED EQUITABLE INSURANCE COMPANY, Plaintiff-
Caption               Appellant, v. JAVON P. LONGMIRE, BELINDA LONGMIRE,
                      FOUNDERS INSURANCE COMPANY, CHANEL GODFREY, and
                      DONTEA WILLIAMS, Defendants (Founders Insurance Company
                      and Belinda Longmire, Defendants-Appellees).–FOUNDERS
                      INSURANCE COMPANY, Plaintiff, v. DONTEA WILLIAMS,
                      CHANEL GODFREY, BELINDA LONGMIRE, and THE BOARD
                      OF EDUCATION FOR THE CITY OF CHICAGO, Defendants.



District & No.        First District, Fourth Division
                      No. 1-18-1998



Filed                 December 26, 2019



Decision Under        Appeal from the Circuit Court of Cook County, Nos. 16-CH-3900, 16-
Review                CH-3975; the Hon. Diane Joan Larsen, Judge, presiding.



Judgment              Affirmed.


Counsel on            Samuel A. Shelist, of Shelist & Pena, LLC, of Chicago, for appellant.
Appeal
                      Robert Schlacks, of Avalon Law, P.C., of Oakbrook Terrace, for
                      appellee Belinda Longmire.

                      Sarah Marazas, of Law Office of Shari Shelmadine, of Des Plaines,
                      for other appellee.
     Panel                       PRESIDING JUSTICE GORDON delivered the judgment of the
                                 court, with opinion.
                                 Justices Lampkin and Reyes concurred in the judgment and opinion.


                                                  OPINION

¶1        The instant appeal arises from a collision between a vehicle operated by Belinda Longmire
      and a vehicle owned by Chanel Godfrey, operated by Dontea Williams. Longmire was insured
      by United Equitable Insurance Company (UEIC), while Godfrey was insured by Founders
      Insurance Company (Founders). 1 Longmire first filed a claim with Founders for injuries she
      allegedly suffered from the collision, but Founders denied her claim, stating that there was no
      coverage under the Founders policy because Williams did not possess a valid driver’s license
      at the time of the accident. As a result, Longmire then sought coverage under the uninsured
      motorist provision of her UEIC policy and also filed suit against both Godfrey and Williams.
¶2        Both insurers filed declaratory judgment actions in connection with the accident. Founders
      sought a finding that it did not owe Godfrey or Williams a duty to defend Longmire’s lawsuit,
      since Williams was not a licensed driver at the time of the collision. UEIC sought a finding
      that Longmire was not owed coverage under UEIC’s uninsured motorist provision, because
      Godfrey was insured. The trial court granted summary judgment in favor of Founders, finding
      that Godfrey and Williams were excluded under the Founders policy. Subsequently, the trial
      court also granted summary judgment in favor of Longmire with respect to UEIC’s action,
      finding that Longmire was entitled to uninsured motorist coverage. UEIC appeals both grants
      of summary judgment, and for the reasons that follow, we affirm.

¶3                                         BACKGROUND
¶4                                        I. UEIC Complaint
¶5        On March 18, 2016, UEIC filed a complaint for declaratory judgment in case No. 16 CH
      3900 against Longmire, Longmire’s husband Javon, Founders, Godfrey, and Williams,
      alleging that UEIC was the insurer under an automobile insurance policy issued to Javon and
      Longmire. The complaint alleged that, after an accident between Longmire and Williams,
      Longmire and Javon made an uninsured motorist claim with UEIC. However, the complaint
      alleged that the vehicle Williams had been driving was owned by Godfrey and was insured by
      Founders, meaning that there was no viable uninsured motorist claim through UEIC. The
      complaint further alleged that, even if Williams was not licensed at the time of the accident,
      Godfrey regularly had Williams operate her vehicle for her benefit, so coverage was owed to
      Godfrey by Founders.
¶6        The complaint also alleged that UEIC requested a physical inspection of the vehicle in
      order to determine whether there was “actual physical contact” between the vehicles but that
      Longmire and Javon refused to provide the vehicle for an inspection. According to the
      complaint, they did arrange for their own inspection, which “indicated there was no evidence
      of actual physical contact,” which precluded an uninsured motorist claim. The complaint

          Since the instant litigation involves several lawsuits, with the parties assuming varying roles in the
          1

      lawsuits, we attempt to minimize confusion by referring to the parties by their names.

                                                      -2-
       alleged that Longmire and Javon’s failure to cooperate also breached conditions in the
       insurance policy, meaning that they were not entitled to coverage.
¶7         The complaint sought a court order finding (1) that UEIC was not obligated to pay any
       money to any defendants, (2) that there was no coverage under the policy, (3) that there was
       no duty to defend or to indemnify, (4) that the claim was “null and void under the policy,” and
       (5) that “coverage is excluded.”
¶8         Attached to the complaint was a copy of the UEIC policy that was effective at the time of
       the accident. The named insured on the policy was Javon, and Longmire was listed as an
       additional insured. Part II of the policy concerned uninsured motorist coverage and provided:
                   “J—UNINSURED MOTORIST BODILY INJURY; K—UNINSURED
               MOTORIST PROPERTY DAMAGE. To pay all sums which the insured or his legal
               representative shall be legally entitled to recover as damages from the owner or
               operator of an uninsured motor vehicle because of property damage to a vehicle
               described in the policy and bodily injury, including death resulting therefrom sustained
               by the insured, caused by accident and arising out of the ownership, maintenance or
               use of such uninsured motor vehicle, provided, for the purpose of this coverage,
               determination of whether the insured or such representative is legally entitled to recover
               damages, and if so the amount thereof, shall be made by agreement between the insured
               or such representative and the Company or, if they fail to agree, by arbitration.
               Recovery under this Part for ‘property damage’ is subject to the payment of a specific
               separate premium for uninsured motorist property damage liability.”
¶9         The definition section of Part II defined an “ ‘uninsured motor vehicle’ ” as follows:
               “ ‘[U]ninsured motor vehicle’ includes a trailer of any type and means:
                   (a) a motor vehicle or trailer with respect to the ownership, maintenance or use of
               which, there is no bodily injury liability bond or insurance policy applicable at the time
               of the accident with respect to any person or organization legally responsible for the
               use of such automobile, or said bond or insurance policy has limits less than that
               required by the Illinois Financial Responsibility Law;
                   (b) a hit-and-run motor vehicle;
                   (c) a motor vehicle where on, before or after the accident date the liability insurer
               thereof is unable to make payment with respect to the legal liability of its insured within
               the limits specified in the policy because of the entry by a court of competent
               jurisdiction an order or rehabilitation or liquidation by reason of insolvency on or after
               the accident date ***.”
¶ 10       The “Conditions” section of the policy set forth a number of conditions of coverage,
       including a condition concerning proof of a claim under part II, which provided, in relevant
       part:
                   “10. Proof of Claim; Medical Report—Part II and Part III. As soon as practicable,
               the insured or other person making claim shall give to the Company written proof,
               under oath, if required, including full particulars of the nature and extent of the injuries,
               treatment, and other details entering into determination of the amount payable.”
¶ 11       Also attached to the complaint was a letter dated July 7, 2015, from UEIC to Longmire’s
       attorney. The letter provided:


                                                     -3-
                  “We are in receipt of your lien relative to the above captioned matter. Please
              provide us with a copy of the Illinois Crash Report. Before we can accept this as an
              Uninsured Motorist Claim, we must have the following information:
                  1. A completed Proof of Claim Form to be filled out by your client and returned to
              United Equitable Insurance. (Attached)[2]
                  2. Proof that the tortfeasor was, in fact, uninsured at the time of the loss;
              certification of both the owner and driver through the Secretary of State.
                  3. Photographs of the damage to your client’s vehicle, or location on [sic] where
              we can send our outside adjuster to inspect the damages to the vehicle (if applicable).
                  4. Copies of all itemized medical bills and records.
                  Should you have any additional questions, or would like to discuss this further,
              please feel free to contact me.”

¶ 12                                    II. Founders’ Complaint
¶ 13       On March 22, 2016, Founders filed a complaint for declaratory judgment in case No. 16
       CH 3975 against Williams, Godfrey, Longmire, and the Board of Education for the City of
       Chicago, 3 alleging that Founders was the insurer under an automobile insurance policy issued
       to Godfrey. The complaint alleged that, on February 12, 2014, while driving Godfrey’s vehicle,
       Williams was involved in an accident with Longmire, as a result of which Longmire filed suit
       in case No. 16 M1 300209. 4 The complaint alleged that, after investigation, Founders
       discovered that Williams did not possess a valid driver’s license at the time of the accident.
       Since Williams did not possess a driver’s license, the complaint alleged that he could not have
       had a “reasonable belief that he was entitled to drive or operate the Godfrey vehicle” at the
       time of the accident and, therefore, liability coverage was specifically excluded under the
       policy. Accordingly, the complaint alleged that Founders owed no duty to defend or indemnify
       Williams or Godfrey in connection with the accident and that neither Longmire nor the Board
       was entitled to collect any monies from Founders.
¶ 14       Attached to the complaint was a copy of the Founders policy in effect at the time of the
       accident, which listed Godfrey as the named insured. Part I of the policy set forth the terms of
       liability coverage and provided:
                    “Coverage A—Bodily Injury Liability; Coverage B—Property Damage Liability.
                To pay on behalf of the insured all sums which the insured shall become legally
                obligated to pay as damages, because of:
                    A. bodily injury,

          2
             The form was not included with the copy of the letter attached to the complaint.
          3
             The Board of Education for the City of Chicago (Board) is not a party to the instant appeal.
       According to Founders’ complaint, the Board was Javon’s employer, and Longmire was entitled to
       benefits under Javon’s healthcare plan as his spouse. The Board, in turn, made a subrogation claim
       against Founders to recover monies paid to Longmire, and Founders named the Board as a necessary
       party in its lawsuit.
           4
             A copy of the complaint in case No. 16 M1 300209 was attached to the Founders complaint. The
       two-count complaint named Williams and Godfrey as defendants and alleged that both defendants were
       negligent with respect to Williams’s operation of Godfrey’s vehicle.

                                                   -4-
                   or
                   B. property damage
               arising out of the operation, maintenance or use of the owned automobile or any non-
               owned automobiles and the Company shall defend any suit alleging such bodily injury
               or property damage and seeking damages which are payable under the terms of this
               policy, even if any of the allegations of the suit are groundless, false or fraudulent; but
               the Company may make such investigation and settlement of any claim or suit as it
               deems expedient.”
¶ 15      Part I further specified:
                   “Persons Insured. The following are insured under Part I:
                   (a) with respect to the owned automobile,
                       (1) the named insured,
                       (2) any other person using such automobile with the permission of the named
                   insured, provided the actual use thereof is within the scope of such permission[.]”
¶ 16      However, the “Exclusions” section of part I provided, in relevant part:
                   “Exclusions. This policy does not apply under Part I:
                                                    ***
                   (p) to bodily injury or property damage arising out of the use by any person of a
               vehicle without a reasonable belief that the person is entitled to do so[.]”
¶ 17      Both Longmire and UEIC filed motions to consolidate the UEIC and Founders lawsuits,
       and on May 4, 2016, the cases were consolidated. On December 29, 2016, Founders filed a
       motion for default against Williams and Godfrey, because neither had filed an appearance
       despite being served, and the trial court granted the motion on January 9, 2017.

¶ 18                         III. Founders’ Motion for Summary Judgment
¶ 19       On March 9, 2017, Founders filed a motion for summary judgment, seeking summary
       judgment against Williams, Godfrey, Longmire, and the Board (defendants in Founders’
       lawsuit) and against UEIC (plaintiff in UEIC’s lawsuit, in which Founders was named as a
       defendant). Founders claimed that “there is simply no doubt” that Williams was not entitled to
       operate a motor vehicle at the time of the accident and that, therefore, Williams could not have
       had a reasonable belief that he was entitled to operate Godfrey’s vehicle. Since the Founders
       policy expressly excluded liability coverage for “bodily injury or property damage arising out
       of the use by any person of a vehicle without a reasonable belief that the person is entitled to
       do so,” Founders claimed that there was no coverage in connection with the accident and
       Founders was therefore entitled to judgment in its favor as a matter of law.
¶ 20       Attached to Founders’ motion was the affidavit of Javier Castrejon, a claims specialist with
       Founders, who averred that Godfrey was the named insured on an automobile insurance policy
       issued by Founders with effective dates from September 22, 2013, to March 22, 2014, and that
       a 2002 Isuzu Axiom was listed as an insured vehicle on the policy. On February 13, 2014,
       Longmire called Founders to report a February 12, 2014, accident between her vehicle and
       Godfrey’s vehicle, which was being driven by Williams at the time. As a result of the accident,
       Longmire filed a claim under the Founders policy and ultimately filed a lawsuit naming
       Williams and Godfrey as defendants.


                                                    -5-
¶ 21       Castrejon averred that on March 4, 2014, a claims adjuster employed by Founders spoke
       with Godfrey via telephone and obtained her recorded statement, in which Godfrey confirmed
       that Williams was operating the 2002 Isuzu Axiom at the time of the accident and that Williams
       was operating the vehicle with her permission. On March 19, 2014, Founders obtained a motor
       vehicle report on Williams and discovered that his driving privileges were suspended and
       expired at the time of the February 12, 2014, accident. Castrejon averred that, after confirming
       that Williams did not possess a valid driver’s license, Founders denied coverage in connection
       with the accident in accordance with the terms of the policy.
¶ 22       Attached to Castrejon’s affidavit were (1) a copy of the Founders policy, including a
       declaration page showing Godfrey as the named insured and the 2002 Isuzu Axiom as an
       insured vehicle; (2) a “Loss Report Summary” issued by Founders, which showed that
       Longmire had called Founders on February 13, 2014, to report a February 12, 2014, accident
       in which Williams was the driver of Godfrey’s vehicle, that Longmire reported “no visible
       damage[ ]” on her vehicle, that Longmire had filed a police report as a result of the accident,
       and that Longmire had been stopped in traffic in the turning lane when she was rear-ended by
       Williams; and (3) a “Illinois Driver Record Report” showing that Williams’s driver’s license
       had been suspended and was expired.
¶ 23       Also attached to Founders’ motion for summary judgment was a copy of Williams’s
       driving record, certified by the Secretary of State, which showed that Williams did not have a
       valid driver’s license at the time of the accident.
¶ 24       On April 5, 2017, UEIC filed a motion in response to Founders’ motion for summary
       judgment requesting the court to stay the disposition of the motion until the close of discovery. 5
       In support of its argument, UEIC argued that, under Illinois Supreme Court Rule 191(b) (eff.
       Jan. 4, 2013), the depositions of Godfrey and Longmire were necessary for resolution of the
       case. Attached to the motion was an affidavit from UEIC’s counsel, in which he averred that
       discovery was necessary.
¶ 25       On April 21, 2017, Founders filed a motion to strike the Rule 191(b) affidavit, claiming
       that the affidavit did not comply with the requirements of Rule 191(b) and that the information
       sought by UEIC, namely, the depositions of Longmire, Williams, and Godfrey and the
       recorded statement of Williams, was irrelevant to the issue of whether Founders was entitled
       to summary judgment due to Williams’s lack of a driver’s license. Founders also argued that
       UEIC had ample time to conduct the discovery that it sought prior to the filing of the motion
       for summary judgment.



           5
             UEIC captioned this motion as a “Rule 191(b) affidavit and response to motion for summary
       judgment” and, in its opening paragraph, stated that it “Moves this Honorable Court pursuant to Rule
       191(b) and further in Response to the Motion for [S]ummary Judgment filed by Founders Insurance
       company to continue the Matter for discovery compliance.” See Ill. S. Ct. R. 191(b) (eff. Jan. 4, 2013).
       It is thus not clear whether UEIC’s motion was simply seeking discovery prior to responding to the
       motion for summary judgment or was also intended to be construed as a response to the motion for
       summary judgment itself—the motion contains a brief argument suggesting that UEIC disputed
       Founders’ position that, if Williams was unlicensed, there would be no coverage for Godfrey. Founders
       treated the motion as a combined motion, including a reply to the motion for summary judgment in its
       motion to strike the Rule 191(b) affidavit.

                                                      -6-
¶ 26       On June 21, 2017, the trial court granted Founders’ motion for summary judgment. In a
       July 18, 2017, order, 6 the trial court set forth the basis for the grant of summary judgment, as
       well as striking UEIC’s Rule 191(b) affidavit. The court found that Williams did not have a
       valid driver’s license at the time of the February 12, 2014, accident, that he did not have a
       reasonable belief that he was entitled to drive or operate Godfrey’s vehicle at the time of the
       accident, and that liability coverage was excluded in connection with the accident. The court
       further found that Founders had no duty to defend or indemnify Williams or Godfrey in
       connection with the accident. The court’s order specified that it was entering judgment in
       Founders’ favor against Williams, Godfrey, Longmire, and the Board, in Founders’ case, and
       against UEIC, in UEIC’s case. The order also provided that it was a final order disposing of
       all matters in connection with the Founders case; that Founders, Williams, and Godfrey were
       dismissed with prejudice in UEIC’s case, as Williams and Godfrey were no longer necessary
       parties; and that the remainder of UEIC’s case remained pending as to Longmire and Javon,
       with the judgment order having no effect on UEIC’s coverage defenses as to its insureds.

¶ 27                         IV. Longmire’s Motion for Summary Judgment
¶ 28       On December 14, 2017, Longmire filed a motion for summary judgment in the UEIC case,
       arguing that she was entitled to summary judgment because (1) Williams and Godfrey had
       admitted that Godfrey’s vehicle had contact with Longmire’s vehicle and (2) the trial court had
       determined that there was no coverage under the Founders policy and that Founders did not
       owe a duty to defend or indemnify Williams or Godfrey. Additionally, Longmire claimed that
       UEIC’s allegation that Longmire had breached the policy’s cooperation clause was without
       merit because no inspection of the vehicle was necessary where she was not making a property
       damage claim and where UEIC had never attempted to schedule an inspection of the vehicle.
       Longmire also claimed that UEIC was not prejudiced by the lack of inspection since Williams
       and Godfrey had already admitted to contact between Godfrey’s vehicle and Longmire’s
       vehicle.
¶ 29       Attached to the motion for summary judgment was, inter alia, a copy of Williams and
       Godfrey’s answer to Longmire’s complaint in case No. 16 M1 300209, in which they admitted
       that, on February 12, 2014, “the Defendant’s vehicle collided with the vehicle being operated
       by the Plaintiff.” Specifically, in their answer, each defendant stated that “Defendant admits
       contact.”
¶ 30       In response, UEIC argued that there were questions of material fact as to whether there was
       contact between Longmire’s vehicle and Godfrey’s vehicle and that Longmire had failed to
       comply with the policy by refusing to respond to UEIC’s request for an inspection. Attached
       to the response was, inter alia, an “automobile insurance inspection report,” which appears to
       have been faxed from “Great Northern Ins.” on October 26, 2015. The report, which is signed
       by Longmire, indicates that an inspection was performed on October 26, 2015, and a

           6
            The parties drafted proposed orders as a result of the trial court’s June 21, 2017, grant of summary
       judgment but were unable to agree on the language that should appear in the order, with UEIC arguing
       that the summary judgment order should have no effect on its case. Both parties filed motions to
       “clarify” the order granting summary judgment, with each party arguing that its proposed order was
       more accurate to the trial court’s actual ruling, and the trial court ultimately entered a written order on
       July 18, 2017.

                                                       -7-
       checkmark is placed in a box providing “Check here if no existing damage, rust or missing
       parts.”
¶ 31       Also attached to the response was an April 30, 2014, reservation of rights letter from UEIC
       to Longmire’s attorney. As in the July 7, 2015, letter that was attached to UEIC’s complaint,
       this April letter provided:
                   “We are in receipt of your lien relative to the above captioned matter. Please
               provide us with a copy of the Illinois Crash Report. Before we can accept this as an
               Uninsured Motorist Claim, we must have the following information:
                   1. A completed Proof of Claim Form to be filled out by your client and returned to
               United Equitable Insurance. (Attached)[7]
                   2. Proof that the tortfeasor was, in fact, uninsured at the time of the loss;
               certification of both the owner and driver through the Secretary of State.
                   3. Photographs of the damage to your client’s vehicle, or location on [sic] where
               we can send our outside adjuster to inspect the damages to the vehicle (if applicable).
                   4. Copies of all itemized medical bills and records.”
       The letter also indicated that “[t]his Company is taking the position that our policy holder has
       not complied with the requirements of the Condition Section of his/her policy, *** and
       therefore, any action taken by this Company in an investigation, negotiation, settlement or
       defense of any claim arising out of said accident shall be done with the full and complete
       reservation of all the Company’s rights under said policy.”
¶ 32       In her reply in support of her motion for summary judgment, Longmire noted that UEIC’s
       response failed to include any affidavits and relied on inadmissible, unauthenticated documents
       that were taken out of context; specifically, Longmire claimed that the report attached to the
       response was an inspection conducted in connection with her request to add comprehensive
       coverage to the vehicle over a year after the accident. Longmire further argued that she was
       not required to establish actual contact between the vehicles, because her case was not a hit-
       and-run, as in the cases cited by UEIC. Longmire also argued that there was “ample evidence”
       that contact had occurred, including a copy of the accident report, Longmire’s complaints to
       her medical professionals, which were included in her medical records, the filing of her
       complaint against Williams and Godfrey, and the admissions by Williams and Godfrey that
       there had been contact. Longmire also claimed that she had provided UEIC with a completed
       claim form, certification by the Department of Transportation that Williams and Godfrey were
       uninsured, and Longmire’s medical bills and records and that, after receiving this information,
       UEIC sent no further communications requesting an inspection and never attempted to
       schedule an inspection.
¶ 33       Attached to the reply was Longmire’s affidavit, in which she averred that, on February 12,
       2014, she was operating a vehicle insured by UEIC and that, while her vehicle was stopped,
       the vehicle behind hers struck the rear of her vehicle. After the collision, Longmire spoke to
       the driver of the vehicle, and the driver provided her with an insurance card that identified the
       owner of the vehicle that struck hers. Longmire went to a police station and filled out an
       accident report, with the assistance of a police officer, which identified both the driver and

           7
            As with the letter attached to the complaint, the form was not included with the copy of the letter
       attached to the response.

                                                      -8-
       owner of the vehicle that struck hers. She did not make an insurance claim for damage from
       the collision, “as [she] did not observe damage that would require repairs to the vehicle [she]
       was operating.”
¶ 34       Also attached to the reply was an “Endorsement/Change Request” from Great Northern
       Insurance Agency to UEIC concerning Javon’s policy, which sought to change the policy from
       a liability policy only to a full coverage policy; the request was dated October 26, 2015, and
       bears the same fax header as the automobile insurance inspection report. 8
¶ 35       On August 17, 2018, the trial court entered an order granting Longmire’s motion for
       summary judgment. The trial court first struck the documents attached to UEIC’s response,
       finding “no evidentiary foundation for the documents.” The court then granted Longmire’s
       motion for summary judgment, finding that UEIC owed coverage for the uninsured motorist
       claim.
¶ 36       UEIC filed a notice of appeal, listing both the July 18, 2017, grant of Founders’ motion for
       summary judgment and the August 17, 2018, grant of Longmire’s motion for summary
       judgment. This appeal follows.

¶ 37                                             ANALYSIS
¶ 38        On appeal, UEIC argues that the trial court erred in finding that the Founders policy did
       not provide coverage to Godfrey and that the trial court also erred in finding that Longmire
       was entitled to uninsured motorist coverage under the UEIC policy. We note that, while this
       litigation involves two consolidated cases, the instant appeal concerns only UEIC’s lawsuit in
       case No. 16 CH 3900. UEIC named Founders as a defendant in its lawsuit, expressly alleging
       that the Founders policy provided coverage to Godfrey. In filing its motion for summary
       judgment, Founders specifically noted that it was seeking summary judgment both against the
       defendants in its own suit and against UEIC, and in granting summary judgment, the trial
       court’s order also named UEIC and expressly dismissed Founders from the UEIC suit.
       Founders’ suit is not at issue in the instant appeal, as no party has appealed the grant of
       summary judgment in that case, so our focus is limited to UEIC’s case.
¶ 39        As noted, UEIC is appealing both orders granting summary judgment. A trial court is
       permitted to grant summary judgment only “if the pleadings, depositions, and admissions on
       file, together with the affidavits, if any, show that there is no genuine issue as to any material
       fact and that the moving party is entitled to a judgment as a matter of law.” 735 ILCS 5/2-
       1005(c) (West 2016). The trial court must view these documents and exhibits in the light most
       favorable to the nonmoving party. Home Insurance Co. v. Cincinnati Insurance Co., 213 Ill.
       2d 307, 315 (2004). We review a trial court’s decision to grant a motion for summary judgment
       de novo. Outboard Marine Corp. v. Liberty Mutual Insurance Co., 154 Ill. 2d 90, 102 (1992).
       De novo consideration means we perform the same analysis that a trial judge would perform.
       Khan v. BDO Seidman, LLP, 408 Ill. App. 3d 564, 578 (2011). “ ‘The construction of an
       insurance policy and a determination of the rights and obligations thereunder are questions of
       law for the court which are appropriate subjects for disposition by way of summary
       judgment.’ ” Steadfast Insurance Co. v. Caremark Rx, Inc., 359 Ill. App. 3d 749, 755 (2005)

           8
            The only differences between the two fax headers is that the request is labeled “P. 1/6” and has a
       time stamp of “16:33,” while the report is labeled “P. 4/6” and has a time stamp of “16:38.” It thus
       appears that the report was the fourth page of the request packet.

                                                      -9-
       (quoting Crum & Forster Managers Corp. v. Resolution Trust Corp., 156 Ill. 2d 384, 391
       (1993)).
¶ 40        “Summary judgment is a drastic measure and should only be granted if the movant’s right
       to judgment is clear and free from doubt.” Outboard Marine Corp., 154 Ill. 2d at 102. However,
       “[m]ere speculation, conjecture, or guess is insufficient to withstand summary judgment.”
       Sorce v. Naperville Jeep Eagle, Inc., 309 Ill. App. 3d 313, 328 (1999). The party moving for
       summary judgment bears the initial burden of proof. Nedzvekas v. Fung, 374 Ill. App. 3d 618,
       624 (2007). The movant may meet his burden of proof either by affirmatively showing that
       some element of the case must be resolved in his favor or by establishing “ ‘that there is an
       absence of evidence to support the nonmoving party’s case.’ ” Nedzvekas, 374 Ill. App. 3d at
       624 (quoting Celotex Corp. v. Catrett, 477 U.S. 317, 325 (1986)). “ ‘The purpose of summary
       judgment is not to try an issue of fact but *** to determine whether a triable issue of fact
       exists.’ ” Schrager v. North Community Bank, 328 Ill. App. 3d 696, 708 (2002) (quoting Luu
       v. Kim, 323 Ill. App. 3d 946, 952 (2001)). We may affirm on any basis appearing in the record,
       whether or not the trial court relied on that basis or its reasoning was correct. Ray Dancer, Inc.
       v. DMC Corp., 230 Ill. App. 3d 40, 50 (1992).

¶ 41                            I. Summary Judgment in Favor of Founders
¶ 42       We first consider the grant of summary judgment in favor of Founders. UEIC does not
       claim that the trial court erred in finding that the Founders policy does not apply to Williams,
       the driver of the vehicle, but claims only that the trial court erred in finding that there was no
       coverage with respect to Godfrey, the owner of the vehicle. As an initial matter, Founders asks
       us to dismiss the instant appeal with respect to Founders, claiming that the matter is moot. “A
       case on appeal is normally considered moot ‘where the issues raised below no longer exist
       because events subsequent to the filing of the appeal make it impossible for the reviewing court
       to grant the complaining party effectual relief.’ ” Goodman v. Ward, 241 Ill. 2d 398, 404 (2011)
       (quoting Hossfeld v. Illinois State Board of Elections, 238 Ill. 2d 418, 423-24 (2010)). “As a
       general rule, courts in Illinois do not decide moot questions, render advisory opinions, or
       consider issues where the result will not be affected regardless of how those issues are
       decided.” In re Alfred H.H., 233 Ill. 2d 345, 351 (2009).
¶ 43       In the case at bar, Founders claims that Longmire’s lawsuit against Williams and Godfrey
       proceeded to mandatory arbitration; that, on June 18, 2018, a panel of three arbitrators found
       in favor of Godfrey, noting that no evidence of agency was submitted; and that, on July 23,
       2018, judgment was entered on the award in favor of Godfrey and against Longmire. 9 Thus,
       Founders claims that Godfrey faced no liability in connection with the accident and, therefore,
       Founders would not be obligated to pay any damages in connection with the accident even if
       the trial court’s grant of summary judgment was reversed. Consequently, Founders asks us to
       find the portion of the appeal concerning its policy moot. We do not find this argument
       persuasive.


           9
            Founders attached these orders in an appendix to its response brief on appeal, as well as to a motion
       to dismiss the appeal that we denied on September 12, 2019, but did not supplement the record on
       appeal to include these documents. However, we note that UEIC does not dispute that Godfrey
       prevailed in Longmire’s lawsuit.

                                                      - 10 -
¶ 44        In the case at bar, the fact that Godfrey prevailed in Longmire’s suit against her does not
       mean that it would be impossible for a reviewing court to grant UEIC relief, such that the
       appeal would be considered moot. See Goodman, 241 Ill. 2d at 404 (“A case on appeal is
       normally considered moot ‘where the issues raised below no longer exist because events
       subsequent to the filing of the appeal make it impossible for the reviewing court to grant the
       complaining party effectual relief.’ ” (quoting Hossfeld, 238 Ill. 2d at 423-24)). Founders’
       argument focuses on its obligations under its policy and overlooks the fact that the crux of the
       instant appeal is a review of the question of whether UEIC’s uninsured motorist coverage
       applies to Longmire’s accident. UEIC’s position is that it does not, and one of the reasons for
       its position is its claim that Godfrey’s vehicle was, in fact, insured—it is in this context that
       Founders is involved. However, the fact that Founders will not be ultimately obligated to pay
       for Longmire’s injuries does not render UEIC’s appeal moot. UEIC seeks a court declaration
       that it is not obligated to provide Longmire with insurance coverage for her accident. This is
       relief that this court still has the ability to grant, and therefore, we cannot agree with Founders
       that any portion of the appeal is rendered moot by the order entered in Longmire’s personal
       injury case.
¶ 45        Turning to the merits of UEIC’s argument, UEIC claims that the trial court erred in finding
       that Founders’ policy did not provide coverage to Godfrey. After Founders denied Longmire’s
       claim, stating that Godfrey’s policy did not provide coverage because Williams did not possess
       a valid driver’s license, Longmire sought coverage under the uninsured motorist provision of
       UEIC’s policy, which defines an “ ‘uninsured motor vehicle,’ ” in relevant part, as “a motor
       vehicle *** with respect to the ownership, maintenance or use of which, there is no bodily
       injury liability bond or insurance policy applicable at the time of the accident with respect to
       any person or organization legally responsible for the use of such automobile.” Thus, to
       determine whether the UEIC uninsured motorist provision applied, it was necessary for the
       trial court to first determine whether there was an insurance policy that provided coverage
       applicable to Godfrey’s vehicle at the time of the accident.
¶ 46        Under the Founders policy, part I provided insurance coverage for “all sums which the
       insured shall become legally obligated to pay as damages, because of: A. bodily injury, or B.
       property damage arising out of the operation, maintenance or use of the owned automobile or
       any non-owned automobiles.” However, the “Exclusions” section of part I provided, in
       relevant part:
                    “Exclusions. This policy does not apply under Part I:
                                                        ***
                    (p) to bodily injury or property damage arising out of the use by any person of a
                vehicle without a reasonable belief that the person is entitled to do so[.]”
¶ 47        UEIC does not dispute that the trial court properly found that the Founders policy did not
       provide coverage to Williams, who was operating the vehicle without a driver’s license. Our
       supreme court in Founders Insurance Co. v. Munoz, 237 Ill. 2d 424, 437-38 (2010), interpreted
       the precise language used in the instant Founders policy and found that an unlicensed driver
       did not have a reasonable belief that he was entitled to drive and was properly excluded under
       exclusion (p). However, UEIC claims that this exclusion does not operate to exclude coverage
       for Godfrey, the owner of the vehicle.
¶ 48        An insurance policy is a contract, and the rules applicable to contract interpretation govern
       the interpretation of an insurance policy. Munoz, 237 Ill. 2d at 433. Our primary function is to

                                                   - 11 -
       ascertain and give effect to the intention of the parties, as expressed in the policy language,
       and, if the language is unambiguous, we will apply a provision as written unless it contravenes
       public policy. Munoz, 237 Ill. 2d at 433. When construing the language of an insurance policy,
       we must assume that every provision was intended to serve a purpose and must consider the
       policy as a whole, rather than as isolated parts. Munoz, 237 Ill. 2d at 433.
¶ 49       In the case at bar, we agree with the trial court that the clear language of the Founders
       policy shows that exclusion (p) applies to Godfrey as well as to Williams. Again, exclusion (p)
       provides:
                “Exclusions. This policy does not apply under Part I:
                                                    ***
                    (p) to bodily injury or property damage arising out of the use by any person of a
                vehicle without a reasonable belief that the person is entitled to do so[.]”
       UEIC interprets this language to mean that the person who “use[s]” the vehicle is the only one
       who is excluded under exclusion (p)—here, Williams. However, there is nothing in the
       language of the policy to support such an interpretation. Exclusion (p) clearly states that the
       relevant inquiry is whether bodily injury or property arose from the use by any person of a
       vehicle without a reasonable belief that the person is entitled to do so. If so, “[t]his policy does
       not apply under Part I.” In the case at bar, Longmire’s alleged bodily injury arose from the use
       of Godfrey’s vehicle by Williams, who did not have a reasonable belief that he was entitled to
       do so. Therefore, by the clear language of the policy, “[t]his policy does not apply under Part
       I,” which would include any coverage otherwise owed to the vehicle’s owner. Accordingly,
       we find no error in the trial court’s finding that the Founders policy did not provide coverage
       to Godfrey.
¶ 50       We find unpersuasive UEIC’s reliance on Safe Auto Insurance Co. v. Fry, 2015 IL App
       (1st) 141713. In that case, the insurance policy at issue contained a “reasonable belief”
       exclusion in its uninsured motorist provision, which provided that uninsured motorist coverage
       would not apply to a loss if the driver used the insured vehicle without a reasonable belief that
       he was entitled to do so. Fry, 2015 IL App (1st) 141713, ¶ 4. The insurance company attempted
       to use this exclusion to deny uninsured motorist coverage to a passenger who was riding with
       an unlicensed driver. Fry, 2015 IL App (1st) 141713, ¶ 6. While the trial court granted
       summary judgment in the insurer’s favor, the appellate court reversed, finding that it would
       violate public policy to exclude a permissive passenger from uninsured motorist coverage
       based on the “reasonable belief” exclusion. Fry, 2015 IL App (1st) 141713, ¶ 17. The court
       found that “the driver reasonable belief exclusion as applied in this case clearly violates public
       policy and does not further the public interest because this exclusion allows insurers to
       indirectly deny coverage to a category of otherwise protected insureds, the permissive
       passenger, for which premiums were charged and received, based on a broad exclusion
       applicable to only one category of insureds (drivers) under the policy.” Fry, 2015 IL App (1st)
       141713, ¶ 31.
¶ 51       We find the situation in Fry to be entirely distinguishable from the situation present in the
       case at bar. First, Fry involved a passenger who would be otherwise insured by the policy being
       denied uninsured motorist coverage due to a driver exclusion. The case at bar, by contrast, does
       not involve a passenger, and the Founders policy provision at issue is not an uninsured motorist
       provision. Moreover, in Fry, the passenger was essentially an innocent bystander, and the
       named insured was the one driving without a valid driver’s license. However, in the case at

                                                    - 12 -
       bar, Williams allegedly had Godfrey’s permission to drive her vehicle, meaning that Godfrey
       chose to permit an unlicensed driver to operate her vehicle; UEIC does not claim that Godfrey
       was unaware that Williams was unlicensed. Our supreme court has expressly found that, while
       an insurer must cover permissive users as well as the named insured, it does not violate public
       policy for the insurer to exclude certain types of risks from coverage, including a “reasonable
       belief” exclusion as set forth in exclusion (p), where the exclusion applied equally to the named
       insured and anyone using the vehicle with the insured’s permission. Munoz, 237 Ill. 2d at 445.
       To the extent that there are any public policy implications in excluding coverage to Godfrey in
       the case at bar, we cannot find that it violates public policy to apply the “reasonable belief”
       exclusion set forth in exclusion (p) to a named insured who has permitted an unlicensed driver
       to operate her vehicle, as the clear language of the policy requires. Accordingly, we find that
       the trial court properly granted Founders’ motion for summary judgment with respect to
       coverage for Godfrey.

¶ 52                           II. Summary Judgment in Favor of Longmire
¶ 53       UEIC also argues that the trial court erred in granting summary judgment in favor of
       Longmire, claiming that Longmire failed to establish contact between her vehicle and
       Godfrey’s and failed to submit her vehicle to an inspection. Under part II of the policy, UEIC
       agreed, in relevant part:
               “To pay all sums which the insured or his legal representative shall be legally entitled
               to recover as damages from the owner or operator of an uninsured motor vehicle
               because of property damage to a vehicle described in the policy and bodily injury,
               including death resulting therefrom sustained by the insured, caused by accident and
               arising out of the ownership, maintenance or use of such uninsured motor vehicle ***.”
               (Emphasis added.)
       UEIC claims that proof of an “accident” requires proof of contact between the vehicles, which
       Longmire failed to provide. We do not find this argument persuasive.
¶ 54       UEIC acknowledges that a physical contact requirement has been most often discussed in
       the context of a “hit-and-run” uninsured motorist claim, but it argues that physical contact is
       required in other types of uninsured motorist claims, as well. However, UEIC provides no
       support for this argument, citing no cases in which a physical contact requirement was imposed
       in a case not involving a hit-and-run accident. “It is well settled that ‘[a] reviewing court is
       entitled to have issues clearly defined with pertinent authority cited and cohesive arguments
       presented [citation], and it is not a repository into which an appellant may foist the burden of
       argument and research.’ ” Stenstrom Petroleum Services Group, Inc. v. Mesch, 375 Ill. App.
       3d 1077, 1098 (2007) (quoting Obert v. Saville, 253 Ill. App. 3d 677, 682 (1993)).
¶ 55       Moreover, even if Longmire was required to establish physical contact between her vehicle
       and Godfrey’s vehicle, she did so. Attached to her motion for summary judgment was her
       complaint against Williams and Godfrey, in which she alleged that “the Defendant’s vehicle
       collided with the vehicle being operated by Plaintiff.” Both defendants admitted this allegation
       in their answer. Moreover, in their answer, each defendant expressly stated that “Defendant
       admits contact.” Longmire also submitted an affidavit in her reply in support of her motion for
       summary judgment, in which she averred that Godfrey’s vehicle “struck the rear of” her
       vehicle. To be clear, Longmire does not claim that there was damage to her vehicle as a result
       of the accident, but that is not the question posed by UEIC—the question is whether there was

                                                  - 13 -
       contact between the vehicles. UEIC presents no evidence to counter Longmire’s evidence,
       focusing only on the fact that there was no damage. Accordingly, where the unrebutted
       evidence in the record shows that there was contact between Longmire’s vehicle and Godfrey’s
       vehicle, UEIC’s argument to the contrary is unpersuasive.
¶ 56        UEIC also argues that, even if physical contact was not necessary, an inspection was
       required under the terms of the policy and the trial court erred in finding that Longmire was
       entitled to uninsured motorist coverage because Longmire failed to comply with an inspection.
       Under the policy, the “Conditions” section set forth a number of conditions of coverage,
       including a condition concerning proof of a claim under part II, which provided, in relevant
       part:
                    “10. Proof of Claim; Medical Report—Part II and Part III. As soon as practicable,
                the insured or other person making claim shall give to the Company written proof,
                under oath, if required, including full particulars of the nature and extent of the injuries,
                treatment, and other details entering into determination of the amount payable.”
       UEIC claims that, by not providing her vehicle for an inspection, Longmire did not provide
       the full particulars of the accident. We do not find this argument persuasive.
¶ 57        The record contains several letters from UEIC to Longmire concerning her claim. Both
       letters dated April 30, 2014, and July 7, 2015, contain the same requests:
                    “We are in receipt of your lien relative to the above captioned matter. Please
                provide us with a copy of the Illinois Crash Report. Before we can accept this as an
                Uninsured Motorist Claim, we must have the following information:
                    1. A completed Proof of Claim Form to be filled out by your client and returned to
                United Equitable Insurance. (Attached)[10]
                    2. Proof that the tortfeasor was, in fact, uninsured at the time of the loss;
                certification of both the owner and driver through the Secretary of State.
                    3. Photographs of the damage to your client’s vehicle, or location on [sic] where
                we can send our outside adjuster to inspect the damages to the vehicle (if applicable).
                    4. Copies of all itemized medical bills and records.”
       In her reply in support of her motion for summary judgment, Longmire claimed that she had
       provided UEIC with a completed claim form, certification by the Department of Transportation
       that Williams and Godfrey were uninsured, and Longmire’s medical bills and records and that,
       after receiving this information, UEIC sent no further communications requesting an
       inspection and never attempted to schedule an inspection. UEIC does not dispute these claims
       on appeal.
¶ 58        We cannot find that Longmire’s conduct with respect to the accident represented a lack of
       cooperation. UEIC sent Longmire several communications in which it requested certain
       documents, and Longmire provided those documents. Under the language of the letters, it is
       not clear that Longmire was required to provide UEIC with the location of her vehicle for an
       inspection—the letters state “if applicable” next to this item, and Longmire did not make a
       property damage claim. Furthermore, there is no evidence that UEIC ever requested this
       information or sought to conduct an inspection. Presumably, if Longmire submitted less-than-

            As previously noted, the form was not included with the copies of the letters included in the
           10

       record.

                                                    - 14 -
       complete information to UEIC, the insurer would have requested that Longmire submit the
       missing information. There is no indication in the record that this was done, and UEIC does
       not argue on appeal that it ever made such a request—it appears that the first time Longmire’s
       conduct was ever raised as an issue was at the time UEIC filed its complaint in the instant case.
       Consequently, we cannot find that Longmire failed to cooperate by not submitting her vehicle
       to an inspection, and we affirm the trial court’s grant of summary judgment in her favor.

¶ 59                                          CONCLUSION
¶ 60      For the reasons set forth above, we affirm the trial court’s grant of summary judgment in
       Founders’ favor, as well as the grant of summary judgment in Longmire’s favor. The trial court
       properly found that the Founders policy excluded Godfrey from coverage because Williams
       was operating her vehicle while unlicensed. Additionally, the trial court properly found that
       UEIC’s coverage defenses were unpersuasive and that Longmire was entitled to uninsured
       motorist coverage under the UEIC policy.

¶ 61      Affirmed.




                                                  - 15 -